Case 6:20-mc-00009-JDK Document 4-5 Filed 06/04/20 Page 1 of 3 PagelD#: 43

 

SUPREME COURT, STATE OF COLORADO
ORIGINAL PROCEEDING IN DISCIPLINE BEFORE
THE OFFICE OF THE PRESIDING DISCIPLINARY JUDGE
1300 BROADWAY, SUITE 250
DENVER, CO 80203

 

Complainant:
THE PEOPLE OF THE STATE OF COLORADO

Respondent:
JASON LEE VAN DYKE, #47445

 

Case Number:
20PDJ026

 

 

ORDER APPROVING CONDITIONAL ADMISSION OF MISCONDUCT
AND IMPOSING SANCTIONS UNDER C.R.C.P. 251.22

 

 

Before the Presiding Disciplinary Judge (“the Court”) in this reciprocal discipline

matter is a “Stipulation, Agreement and Affidavit Containing the Respondent’s Conditional
Admission of Misconduct” filed by Jacob M. Vos, Office of Attorney Regulation Counsel
(“the People”), and Jason Lee Van Dyke (“Respondent”) on May 14, 2020. In their
stipulation, the parties waive their right to a hearing under C.R.C.P. 251.22(c).

Upon review of the stipulation, the Court ORDERS:

The stipulation is APPROVED.

JASON LEE VAN DYKE, attorney registration number 47445, is SUSPENDED from the
practice of law for a period of EIGHTEEN MONTHS, WITH SIX MONTHS TO BE
SERVED AND TWELVE MONTHS TO BE STAYED upon the successful completion of a
ONE-YEAR period of PROBATION, subject to the conditions set forth in paragraphs 18
and 19 of the stipulation.

Respondent engaged in conduct constituting grounds for reciprocal discipline under
C.R.C.P. 251.21.

Respondent SHALL promptly comply with C.R.C.P. 251.28(a)-(c), concerning winding
up of affairs, notice to parties in pending matters, and notice to parties in litigation.

No later than fourteen days after the effective date of the suspension, Respondent
SHALL comply with C.R.C.P. 251.28(d), requiring an attorney to file an affidavit with
the Court setting forth pending matters and attesting, inter alia, to notification of
clients and of other jurisdictions where the attorney is licensed.
Case 6:20-mc-00009-JDK Document 4-5 Filed 06/04/20 Page 2 of 3 PagelD#: 44

6. Should Respondent wish to resume the practice of law after his suspension, he must
submit to the People, within twenty-eight days before the expiration of the period of
suspension, an affidavit complying with C.R.C.P. 251.29(b).

7s lf, during the period of probation, the People receive information that any
probationary condition may have been violated, the People may file a motion under
C.R.C.P. 251.7(e) specifying the alleged violation and seeking an order that requires
Respondent to show cause why the stay should not be lifted and the sanction
activated. Under C.R.C.P. 251.7(e), the filing of such a motion tolls any period of
suspension or probation until final action. When the alleged violation in a revocation
hearing is a respondent’s failure to pay restitution or costs, evidence of failure to pay
constitutes prima facie evidence of a violation.

8. Per C.R.C.P. 251.7(f), no more than twenty-eight days and no fewer than fourteen
days before the period of probation expires, Respondent shall file an affidavit with
the People attesting to compliance with all terms of probation and shall file with the
Court notice and a copy of such affidavit and application for an order terminating
probation. Upon receipt of this notice and absent objection from the People, the
Court will issue an order terminating probation, to take effect on the date the period

of probation expires.

9. Under C.R.C.P. 251.32, Respondent shall pay costs incurred in conjunction with this
matter in the amount of $224.00 within thirty-five days of the date of this order. Costs
are payable to the Colorado Supreme Court Attorney Regulation Office. Statutory
interest shall accrue from thirty-five days after the date of this order. Should
Respondent fail to pay the aforementioned costs within thirty-five days, Respondent
will be responsible for all additional costs and expenses, including reasonable
attorney’s fees, incurred by the People in collecting the above-stated amount. The
People may seek to amend the amount of the judgment for additional costs and
expenses by providing a motion and bill of costs to the Court.

THIS ORDER IS ENTERED THE 15°" DAY OF MAY, 2020. THE EFFECTIVE DATE OF THE
SUSPENSION IS THE 19" DAY OF JUNE, 2020.

 
 
 
 
 
 
 

ZS @ “ds WILLIAMR. LUCERO
Z OF Linh PRESIDING DISCIPLINARY JUDGE
Bri ive So ity

eo”, ws %
Us st 73 © Be

i SD TAZ

"i o" WZ
lye tO oe
Us oe eneer % —

y Oo Ly CG G —

Res
Case 6:20-mc-00009-JDK Document 4-5 Filed 06/04/20 Page 3 of 3 PagelD #: 45

 

 

Respondent Martindale-Hubbell
Jason Lee Van Dyke Attn: Editorial Dept.
P.O. Box 2618 121 Chanlon Road, Suite 110
Decatur, TX 76234 New Providence, NJ 07974
jasonleevandyke@gmail.com Via Email disciplinaryaction@lexisnexis.com Via Email
Office of Attorney Regulation Counsel Supreme Court of the United States
Jacob M. Vos Perry Thompson, Admissions Office
1300 Broadway, Suite 500 1 First Street Northeast
Denver, CO 80203 Washington, D.C. 20543
j.vos@csc.state.co.us Via Email pthompson@supremecourt.gov
ptadmit@supremecourt.gov Via Email
American Bar Association
c/o Kevin Hanks United States Bankruptcy Court
Office of Attorney Regulation Counsel baura Guice
1300 Broadway, Suite 500 721 19" Street, Room 117
Denver, CO 80203 Denver, CO 80202-2508
k.hanks@csc.state.co.us Via Email laura _guice@cob.uscourts.gov
cobml_training@cob.uscourts.gov Via Email
Board of Continuing Legal Education and ~
Colorado Attorney Registration United States Court of Appeals for the Tenth Circuit
Jacqueline Patterson Byron White United States Courthouse
Office of Attorney Registration 1823 Stout Street
1300 Broadway, Suite 510 Denver, CO 80257
Denver, CO 80203 disciplinaryorders@ca10.uscourts.gov Via Email
j.patterson@csc.state.co.us Via Email ° ~
United States District Court, District of Colorado
Colorado Bar Association Alfred A. Arraj U.S. Courthouse
Amy Larson, Executive Director Mark Fredrickson, Atty Services Coordinator
1900 Grant Street, Suite 950 901 ig" Street, Room A-105
Denver, CO 80203-4309 Denver, CO 80294-3589
alarson@cobar.or Via Email mark_fredrickson@cod.uscourts.gov
edward_butler@cod.uscourts.gov Via Email
Colorado Supreme Court
Cheryl Stevens United States Department of Justice,
2 East 14"" Avenue Executive Office for Immigration Review
Denver, CO 80203 Office of the General Counsel
cheryl.stevens@judicial.state.co.us Allison Minor, Disciplinary Counsel
heather.petercarroll@judicial. -CO.US 5107 Leesburg Pike, Suite 2600
liz.cunningham@judicial.state.co.us Via Email Falls Church, VA 22041
lea.minor@usdoj.gov Via Email
IRS, Office of Professional Responsibility
Kathy Gibbs United States Department of Justice, Trustee’s Office
SE: OPR, 1111, Constitutional Ave., N.W. Gregory Garvin, Assistant U.S. Trustee
Washington, DC 20224 999 18"" Street, Suite 1551
kathy.a.gibbs@irs.gov Via Email Denver, CO 80202

regory.garvin@usdoj.gov Via Email
